DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement filed 5/21/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 5/21/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities:
On page 5, line 14 “FIGGS.” Should read “FIGS.”.   
Appropriate correction is required.
Claim Objections
Claims 1, 5-6 and 12-13 are objected to because of the following informalities:  
Claim 1, line 1 “A winged needle hub for internal fistula needle set” should read “a winged needle hub for an internal fistula needle set”.
Claim 5, line 5 “one side of said end wall to surround a needle groove” should read “one side of said end wall to surround said needle groove”
Claim 6, lines 2-3 “said opening being located one of the said top wall and said bottom wall” should read “said opening being located on one of the said top wall and said bottom wall”. 
Claim 12, lines 5-6 “one side of said end wall to surround a needle groove” should read “one side of said end wall to surround said needle groove”.
Claim 13, line 3 “said opening being located one of the said top wall and said bottom wall” should read “said opening being located on one of the said top wall and said bottom wall”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms "beyond" and “passes” in claim 1 are relative terms which render the claim indefinite. The terms "beyond" and “passes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the limits of “a central axis of said hub” are not defined, “beyond” and “passes” are indefinite in this context. For the purpose of examination, the Examiner interprets claim 1 to recite “a winged needle hub for an internal fistula needle set, comprising: a hub defining a front end and an opposite rear end; two wings respectively integrally connected to two opposite sides of said hub; 5and a protective cover comprising a needle groove, said protective cover being integrally connected to said front end of said hub and elastically movable relative to said hub between an open position where said needle groove of said protective cover is offset from a central axis of said hub and a closed position where said central axis 10of said hub passes through said needle groove of said protective cover.”
Claims 2-16 are regarding by virtue of their dependency on claim 1. 
Regarding claim 6, claim 6 recites the limitation "connected to the peripheral wall” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 6 as reciting “connected to a peripheral wall”. 
Regarding claim 6, claim 6 recites the limitation “said opening being located on one of the said top wall and said bottom wall of said protective cover” in lines 2-3. This limitation of the claim is unclear because it is not possible for said opening to be located on one of BOTH the top wall AND bottom wall. For the purposes of examination, the Examiner interprets claim 6 as reciting “said opening being located on one of the said top wall or said bottom wall of said protective cover”.
Regarding claim 7, claim 7 recites the limitation "connected to the peripheral wall” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 7 as reciting “connected to a peripheral wall”. 
Regarding claim 8, claim 8 recites the limitation "a needle set on said front end of said hub of said winged needle hub and located on the said central axis of said hub of said winged needle hub said needle being" in lines 1-3. There is insufficient antecedent basis for “said needle” in the claim. For the purposes of examination, the Examiner interprets claim 8 as reciting "a needle on said front end of said hub of said winged needle hub and located on the said central axis of said hub of said winged needle hub said needle being". 
Regarding claims 13-16, claims 13-16 recite the limitation "said needle”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner’s previously stated interpretation of claim 8 would resolve these issues.
Claims 9-16 are rejected by virtue of their dependency on claim 8. 
Regarding claim 13, claim 13 recites the limitation "connected to the peripheral wall” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 13 as reciting “connected to a peripheral wall”. 
Regarding claim 13, claim 13 recites the limitation “said opening being located on one of the said top wall and said bottom wall of said protective cover” in lines 2-3. This limitation of the claim is unclear because it is not possible for said opening to be located on one of BOTH the top wall AND bottom wall. For the purposes of examination, the Examiner interprets claim 13 as reciting “said opening being located on one of the said top wall or said bottom wall of said protective cover”
Regarding claim 14, claim 14 recites the limitation "connected to the peripheral wall” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 14 as reciting “connected to a peripheral wall”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (U.S Pub. No. 2007/0021723), hereinafter referred to as Bressler and an alternate embodiment of Bressler.
Regarding claim 1, Bressler discloses a winged needle hub for an internal fistula needle set (the Examiner notes that the limitation “for an internal fistula needles set” is an intended use limitation and that the device of Bressler is fully capable of being used in an internal fistula needle set), comprising: a hub (needle hub 36, Fig. 26) defining a front end and an opposite rear end (see Examiner Annotated Fig. 1 below); two wings (wings 54 and 55, Fig. 26) respectively integrally connected to two opposite sides of said hub (see unitary with hub, paragraph 10); 5and a protective cover (shield 180, Fig. 26) comprising a needle groove (slot 182, Fig. 26), said protective cover being elastically movable relative to said hub (see Fig. 27 vs. Fig. 28; paragraph 69) between an open position (Figs. 26-27) where said needle groove (slot 182, Fig. 26) of said protective cover (shield 180, Fig. 26) is disposed offset from a central axis (see Examiner Annotated Fig. 1 below) of said hub (needle hub 36, Fig. 26) and a closed position where said central axis 10of said hub (needle hub 36, Fig. 26) passes said needle groove (slot 182, Fig. 26) of said protective cover (shield 180, Fig. 26) (see Fig. 28).
However, the thirteenth embodiment of Bressler, which is described in Figs. 26-28, does not explicitly disclose said protective cover being integrally connected to said front end of said hub.
The eighth embodiment of Bressler, pictured in Figs. 15-16, teaches a winged (wings 54 and 55, Fig. 16) needle hub (needle hub 36, Fig. 16) and protective cover (shield 20, Fig. 16), further teaching said protective cover (shield 20, Fig. 16) being integrally connected to said front end of said hub (needle hub 36, Fig. 16) (via unitary hinge 130, Fig. 16; paragraph 60). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the thirteenth embodiment of Bressler by replacing the hinged connection of Fig. 26 (paragraph 69; see Examiner annotated Fig. 1 below) with the unitary hinge 130 of the eighth embodiment of Bressler. One of ordinary skill in the art would have been motivated to make this modification in order to enable shield 180  to be rotated approximately 180 degrees, such that the shield 20 substantially abuts hub 36 (paragraph 60). Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.


    PNG
    media_image1.png
    360
    520
    media_image1.png
    Greyscale

The modified device of the thirteenth and eighth embodiments of Bressler will hereinafter be referred to as the combination of Bressler.
Regarding claim 5, the combination of Bressler teaches all of claim 1, as previously discussed. The combination of Bressler further teaches  said protective 25cover comprises a top wall, a bottom wall, an end wall, a sidewall (see Examiner Annotated Fig. 2 below) and a connection 9wall (unitary hinge 130, Fig. 16), said end wall being integrally connected between a front end of said top wall and a front end of said bottom wall, said sidewall connecting said top wall, said bottom wall and one side of said end wall to surround the needle groove (slot 182, Fig. 26), said connection wall (unitary hinge 130, Fig. 16) being integrally connected between the front end of said hub (needle hub 36, Fig. 26) and a rear end of said 5sidewall (paragraph 60).  See Examiner Annotated Fig. 2 below.

    PNG
    media_image2.png
    457
    431
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (U.S Pub. No. 2007/0021723) and an alternate embodiment of Bressler as applied to claim 1 above, either alone, or in further in view of Knutsson (WO 2014/123475). 
Regarding claim 2, the combination of Bressler teaches all of claim 1, as previously discussed. The combination of Bressler further teaches said hub (needle hub 36, Fig. 26), said two wings (wings 54 and 55, Fig. 26) and said protective cover (shield 180, Fig. 26) are integrally made of an elastic material in one piece. Paragraph 10 teaches that the wings may be unitary with the hub, which is equivalent to being integrally made. Additionally, paragraph 10 teaches the hub and the wings are made from a plastic material, and in particular the wings are made from an elastomeric material. Paragraph 60 and the combination of Bressler teaches that the shield (shield 180, Fig. 26) is joined unitarily via unitary hinge 130 to the hub. Paragraph 70 teaches the shield is made of a plastic material. Therefore, the hub, wings and protective cover are integrally made of an elastic material (plastic) in one piece. 
In addition to the teachings of Bressler, Knutsson teaches a needle assembly with wings (wings 103, Fig. 1), a hub (body 101, Fig. 1) and a protective cover (shielding arm 105, Figs. 2-3), further teaching said hub, said two wings and said protective cover are integrally made of an elastic material (see flexibility of wings, page 4 lines 21-27 and see page 7, lines 1-7 that the selected material allows for spring effect of the arm 105) in one piece (page 5, lines 28-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Bressler to be made via injection molding, as taught by Knutsson, yielding the predictable results of said hub, said two wings and said protective cover are integrally made of an elastic material in one piece. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate the use of a gluing step during manufacturing as taught by Knutsson (page 4, lines 29-31).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (U.S Pub. No. 2007/0021723) and an alternate embodiment of Bressler as applied to claim 1 above, and further in view of West et al. (U.S Pub. No. 2009/0187153), hereinafter referred to as West.
Regarding claim 3, the combination of Bressler teaches all of claim 1, as previously discussed. However, the combination of Bressler does not teach said wing comprises a positioning protrusion at a top surface thereof and the other said wing comprises a positioning recess at a top surface thereof, said positioning protrusion being engaged into said positioning recess when the top surfaces of said two wings are abutted against each other.
West teaches a winged needle assembly, further teaching one said wing (wings 106, Fig. 7) comprises a positioning protrusion at a top surface thereof (interlock feature 116, Fig. 7; paragraph 83) and the other said wing (wings 106, Fig. 114) comprises a positioning recess at a top surface thereof (interlock feature 114, Fig. 7; paragraph 83), said positioning protrusion being engaged into said positioning recess when the top surfaces of said two wings are abutted against each other (paragraph 83.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wings (wings 54 and 55, Fig. 26) of the combination of Bressler to include the interlock features 114 and 116 of Fig. 7 of West. One of ordinary skill in the art would have been motivated to make this modification in order allow for easy manipulation of the needle assembly. The clinician maps the location and pierces the vein when the two wings are pressed together (West, paragraph 83). A needle assembly including foldable wings may be considered advantageous by some users compared to one lacking such features, as the foldable wings keep the fingers of the clinician away from the hub portion during a procedure, thereby allowing for a shallower entry angle into the target vein, as taught by West (paragraph 83).
Regarding claim 4, the combination of Bressler teaches all of claim 1, as previously discussed. However, the combination of Bressler does not teach each said wing comprises an anti-slip pattern on an opposing bottom surface thereof.
West teaches a winged needle assembly, further teaching each said wing (wings 106, Fig. 8) comprises an anti-slip pattern (grip pads 118, Fig. 8) on an opposing bottom surface thereof (paragraph 84).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wings (wings 54 and 55, Fig. 26) of the combination of Bressler to include the grip pads 118 of West. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional traction for the fingers of the clinician and provide additional friction to reduce slippage during a procedure, as taught by West (paragraph 84).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (U.S Pub. No. 2007/0021723) and an alternate embodiment of Bressler as applied to claim 5 above, and further in view of Rudolf et al. (WO 2017/129968 ), hereinafter referred to as Rudolf. 
Regarding claim 6, the combination of Bressler teaches all of claim 5, as previously discussed. However, the combination of Bressler does not teach said protective cover further comprises an opening and an elastic rib, said opening being located on one of the said top wall or said bottom wall of said protective cover, said elastic rib 10having one end thereof integrally connected to a peripheral wall of said opening and extending obliquely from said opening toward said needle groove.
Rudolf teaches a needle stick prevention device, further teaching a protective cover (shield member 26, Fig. 5) further comprises an opening (see opening surrounding tongue 38 in Fig. 5) and an elastic rib (tongue 38, Fig. 5), said opening (see opening surrounding tongue 38 in Fig. 5) being located on one of the said top wall or said bottom wall (see Fig. 5) of said protective cover (shield member 26, Fig. 5), said elastic rib (tongue 38, Fig. 5; elastic because they deflect see page 13 lines 34-45) 10having one end thereof integrally connected to a peripheral wall (lip 35, Fig. 5) of said opening and extending obliquely from said opening toward said needle groove (see Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Bressler to include two of the opening and tongue structures of Rudolf, one onto the top wall of the combination of Bressler and one onto the bottom wall of the combination of Bressler (see Examiner Annotate Fig. 2 above). The opening and tongue structures of Rudolf would replace the cannula locking fingers taught by Bressler, which are not pictured (paragraph 69). It would be obvious to use two of the opening and tongue structures of Rudolf (of the three that are pictured in Fig. 5) in the needle cover of Bressler since Rudolf teaches it is essential to have at least two opposing tongues and more may be provided according to the length of the needle (page 13, lines 29-31), especially when the needle is a shorter needle, such as a needle for subcutaneous injections or for pediatric patients. One of ordinary skill in the art would have been motivated to make this modification in order to provide a locking mechanism that allows for an initial position in which the needle may be shielded by the protective cover and may contact the tongues, but not be locked into the shield yet and a locked position in which the needles are trapped in the protective cover, as taught by Rudolf (page 13, lines 31-35). 
Regarding claim 7, the combination of Bressler teaches all of claim 5, as previously discussed. However, the combination of Bressler does not teach said protective cover further comprises two openings and two elastic ribs, said two openings being 15respectively located on said top wall and said bottom wall and staggered one after the other, each said elastic rib having one end thereof integrally connected to a peripheral wall of one respective said opening and extending obliquely from the respective said opening, said two elastic ribs being extended in reversed directions. 
Rudolf teaches a needle stick prevention device, further teaching a protective cover (shield member 26, Fig. 5) further comprises two openings (see openings surrounding tongues 38 in Fig. 5) and two elastic ribs (tongue 38, Fig. 5; elastic because they deflect see page 13 lines 34-45), said two openings (see openings surrounding tongues 38 in Fig. 5) being respectively located on the said top wall or said bottom wall (see Fig. 5) and staggered one after the other (see Fig. 5), each said elastic rib (tongue 38, Fig. 5) having one end thereof integrally connected to a peripheral wall (lip 35, Fig. 5) of one respective said opening and extending obliquely from the respective said opening (see Fig. 4), said two elastic ribs being extended in reversed directions (see Fig. 4, the tongues are extending from opposite walls and thus are extended in reversed directions). 10
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Bressler to include two of the opening and tongue structures of Rudolf, one onto the top wall of the combination of Bressler and one onto the bottom wall of the combination of Bressler (see Examiner Annotate Fig. 2 above). These structures would be arranged in the combination as they are in Fig. 5 of Rudolf, such that the openings and tongues are on opposite walls and are staggered. The opening and tongue structures of Rudolf would replace the cannula locking fingers taught by Bressler, which are not pictured (paragraph 69). It would be obvious to use two of the opening and tongue structures of Rudolf (of the three that are pictured in Fig. 5) in the needle cover of Bressler since Rudolf teaches it is essential to have at least two opposing tongues and more may be provided according to the length of the needle (page 13, lines 29-31), especially when the needle is a shorter needle, such as a needle for subcutaneous injections or for pediatric patients. One of ordinary skill in the art would have been motivated to make this modification in order to provide a locking mechanism that allows for an initial position in which the needle may be shielded by the protective cover and may contact the tongues, but not be locked into the shield yet and a locked position in which the needles are trapped in the protective cover as taught by Rudolf (page 13, lines 31-35). 
Claims 8, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (U.S Pub. No. 2007/0021723), hereinafter referred to as Bressler and an alternate embodiment of Bressler as applied to claim 1 above, and further in view of Wang (CN 204723485). 
Regarding claim 8, the combination of Bressler teaches all of claim 1, as previously discussed. The combination of Bressler further teaches a needle (needle cannula 34, Fig. 26) on said front end (see Examiner Annotated Fig. 1 above) of said hub (needle hub 36, Fig. 26) of said winged needle hub (see Fig. 5) and located on the said central axis (see Examiner Annotated Fig. 1 above) of said hub (needle hub 36, Fig. 26) of said winged needle hub, said needle  (needle cannula 34, Fig. 26) being disposed outside said needle groove (slot 182, Fig. 26) of said protective cover (shield 180, Fig. 26) when said 25protective cover of said winged needle hub is in said open position (see Fig. 26), said needle (needle cannula 34, Fig. 26) is 9disposed in said needle groove (slot 182, Fig. 26) of said protective cover when said protective cover of said winged needle hub is in said closed position (see Fig. 28); and a tubing (tubing 12, Fig. 26) fastened to the said rear end of said needle hub (see Examiner Annotated Fig. 1 above).
However, the combination of Bressler does not teach that these limitations make up an internal fistula needle set.
Wang teaches an internal fistula needle with a protecting device (abstract). The device of Wang is made up of a winged needle hub (see push 11 and sleeve 3, Figs. 1-2), needle (needle 2, Fig. 2), protective sleeve (protective sleeve 4, Fig. 2) and tubing (infusion tube 1, Fig. 2). The basic components of Wang are equivalent to the basic components of the combination of Bressler. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the device of Bressler to be used as an internal fistula needle set, as taught by Wang. The device of Bressler includes equivalent functional components to the device of Wang. Additionally, Bressler teaches the device is for fluid collection (paragraph 7). Wang teaches internal fistula needles are used for blood collecting, specifically for hemodialysis (see background technology section). Therefore, the device of the combination of Bressler would be fully capable of performing the functions of the device of Wang. One of ordinary skill in the art would have been motivated to make this modification because during the process of blood collection, the needle is exposed making the patient and medical staff susceptible to needle damage caused by pollution and infection, as taught in the background technology section of Wang. Therefore the protective cover (shield 180, Fig. 26) of the combination of Bressler would be advantageously applied to an internal needle fistula set and an internal fistula needle set would provide a specific and useful function for the device of Bressler.
The combination of Bressler and Wang is hereinafter referred to as Bressler and Wang.
Regarding claim 12, the combination of Bressler and Wang teach all of claim 8, as previously discussed. The combination of Bressler and Wang further teaches said 20protective cover of said winged needle hub (needle hub 36, Fig. 26) comprises a top wall, a bottom wall, an end wall, a sidewall (see Examiner Annotated Fig. 2 above) and a connection wall (unitary hinge 130, Fig. 16), said end wall being integrally connected between a front end of said top wall and a front end of said bottom wall, said sidewall connecting said top wall, said bottom wall (see Examiner Annotated Fig. 2 above) and one side of said end wall to surround the needle groove (slot 182, Fig. 26), said connection wall (unitary hinge 130, Fig. 16) being integrally connected between the front end 25of said hub and a rear end of said sidewall (paragraph 60). See Examiner Annotated Fig. 2 above.
Regarding claim 15, the combination of Bressler and Wang teach all of claim 8, as previously discussed. The combination of Bressler further teaches said needle (needle cannula 34, Fig. 26) is integrally connected to said front end (see Examiner Annotated Fig. 1 above) of said hub (needle hub 36, Fig. 26). See Figure 26 for integral connection. 
Regarding claim 16, the combination of Bressler and Wang teach all of claim 8, as previously discussed. The combination of Bressler further teaches said needle (needle cannula 34, Fig. 26) 25is affixed to said front end (see Examiner Annotated Fig. 1 above) of said hub said hub (needle hub 36, Fig. 26) using an adhesive (see Epoxy, paragraph 49) .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (U.S Pub. No. 2007/0021723) and an alternate embodiment of Bressler, and Wang (CN 204723485) as applied to claim 8 above, either alone, or further in view of Knutsson (WO 2014/123475). 
Regarding claim 9, the combination of Bressler and Wang teach all of claim 8, as previously discussed. The combination of Bressler and Wang further teach said winged needle hub (needle hub 36, Fig. 26) is integrally made of an elastic material in one piece (see wings may be unitary with the hub, paragraph 10). Paragraph 10 teaches that the wings may be unitary with the hub, which is equivalent to being integrally made. Additionally, paragraph 10 teaches the hub and the wings are made from a plastic material, and in particular the wings are made from an elastomeric material. Therefore the winged needle hub is integrally made of an elastic material (plastic) in one piece. 

In addition to the teachings of Bressler, Knutsson teaches a needle assembly with a winged needle hub (wings 103, Fig. 1), a hub (body 101, Fig. 1), further teaching and a protective cover (shielding arm 105, Figs. 2-3), further teaching said hub, said two wings and said winged needle hub (Fig. 1) is integrally made of an elastic material in one piece (page 4, lines 21-33)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Bressler and Wang to be made via injection molding, as taught by Knutsson, yielding the predictable results of winged needle hub integrally made of an elastic material in one piece. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate the use of a gluing step during manufacturing as taught by Knutsson (page 4, lines 29-31).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (U.S Pub. No. 2007/0021723) and an alternate embodiment of Bressler, and Wang (CN 204723485)  as applied to claim 8 above, and further in view of West et al. (U.S Pub. No. 2009/0187153), hereinafter referred to as West.
Regarding claim 10, the combination of Bressler and Wang teach all of claim 8, as previously discussed. However, the combination of Bressler and Wang do not teach one said wing of said winged needle hub comprises a positioning protrusion at a top surface 10thereof and the other said wing of said winged needle hub comprises a positioning recess at a top surface thereof, said positioning protrusion being engaged into said positioning recess when the top surfaces of said two wings are abutted against each other.
West teaches a winged needle assembly, further teaching one said wing (wings 106, Fig. 7) of said winged needle hub (Fig. 7) comprises a positioning protrusion at a top surface thereof (interlock feature 116, Fig. 7; paragraph 83) and the other said wing (wings 106, Fig. 114) of said winged hub assembly (Fig. 7) comprises a positioning recess at a top surface thereof (interlock feature 114, Fig. 7; paragraph 83), said positioning protrusion being engaged into said positioning recess when the top surfaces of said two wings are abutted against each other (paragraph 83).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wings (wings 54 and 55, Fig. 26) of the combination of Bressler and Wang to include the interlock features 114 and 116 of Fig. 7 of West. One of ordinary skill in the art would have been motivated to make this modification in order allow for easy manipulation of the needle assembly. The clinician maps location and pierces the vein when the two wings are pressed together (West, paragraph 83). A needle assembly including foldable wings may be considered advantageous by some users compared to one lacking such features, as the foldable wings keep the fingers of the clinician away from the hub portion during a procedure, thereby allowing for a shallower entry angle into the target vein, as taught by West (paragraph 83).
Regarding claim 11, the combination of Bressler and Wang teach all of claim 8, as previously discussed. However, the combination of Bressler and Wang do not teach each said wing of said winged needle hub comprises an anti-slip pattern on an opposing bottom surface thereof.
West teaches a winged needle assembly, further teaching each said wing (wings 106, Fig. 8) of said winged needle hub (Fig. 7) comprises an anti-slip pattern (grip pads 118, Fig. 8) on an opposing bottom surface thereof (paragraph 84).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wings (wings 54 and 55, Fig. 26) of the combination of Bressler of Wang to include the grip pads 118 of West. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional traction from the fingers of the clinician and provide additional friction to reduce slippage during a procedure, as taught by West (paragraph 84).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (U.S Pub. No. 2007/0021723) and an alternate embodiment of Bressler, and Wang (CN 204723485) as applied to claims 12 above, and further in view of Rudolf et al. (WO 2017/129968 ), hereinafter referred to as Rudolf.
Regarding claim 13, the combination of Bressler and Wang teach all of claim 12, as previously discussed. However, the combination of Bressler and Wang does not teach said protective cover of said winged needle hub further comprises an opening and an elastic rib, said opening being located one of the said top wall and said bottom wall of said 5protective cover, said elastic rib having one end thereof integrally connected to the peripheral wall of said opening and extending obliquely from said opening toward said needle groove; said needle is positioned in said needle groove of said protective cover and held in position by said elastic rib when said protective cover is in said closed position.
Rudolf teaches a needle stick protection device, further teaching  a protective cover (shield member 26, Fig. 5) further comprises an opening (see opening surrounding tongue 38 in Fig. 5) and an elastic rib (tongue 38, Fig. 5), said opening (see opening surrounding tongue 38 in Fig. 5) being located on one of the said top wall or said bottom wall (see Fig. 5) of said protective cover (shield member 26, Fig. 5), said elastic rib (tongue 38, Fig. 5; elastic because they deflect see page 13 lines 34-45) 10having one end thereof integrally connected to a peripheral wall (lip 35, Fig. 5) of said opening and extending obliquely from said opening toward said needle groove (see Fig. 4); said needle (needle 43, Fig. 11) is positioned in said needle groove (see Fig. 4) of said protective cover (shield member 26, Fig. 5) and held in position by said elastic rib (tongue 38, Fig. 5) when said protective cover is in said closed position (page 13, lines 31-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Bressler and Wang to include two of the opening and tongue structures of Rudolf, one onto the top wall of the combination of Bressler and one onto the bottom wall of the combination of Bressler (see Examiner Annotated Fig. 2 above). The opening and tongue structures of Rudolf would replace the cannula locking fingers taught by Bressler, which are not pictured (paragraph 69). It would be obvious to use two of the opening and tongue structures of Rudolf (of the three pictured in Fig. 5) in the needle cover of Bressler since Rudolf teaches it is essential to have at least two opposing tongues and more may be provided according to the length of the needle (page 13, lines 29-31), especially when the needle is a shorter needle, such as a needle for subcutaneous injections or for pediatric patients. One of ordinary skill in the art would have been motivated to make this modification in order to provide a locking mechanism that allows for an initial position in which the needle may be shielded by the protective cover and may contact the tongues, but not be locked into the shield yet and a locked position in which the needles are trapped in the protective cover as taught by Rudolf (page 13, lines 31-35). 
Regarding claim 14, Bressler and Wang teach all of claim 12, as previously discussed. However the combination of Bressler does not teach said protective cover of said winged needle hub further comprises two openings and two elastic ribs, said two openings being respectively located on said top wall and said bottom wall and staggered one after the other, each said elastic rib having one end 15thereof integrally connected to the peripheral wall of one respective said opening and extending obliquely from the respective said opening, said two elastic ribs being extended in reversed directions; said needle is positioned in said needle groove of said protective cover and held in position by said elastic ribs when said protective cover is in said closed position.
Rudolf teaches a needle stick protection device, further teaching a protective cover (shield member 26, Fig. 5) further comprises two openings (see openings surrounding tongues 38 in Fig. 5) and two elastic ribs (tongue 38, Fig. 5; elastic because they deflect see page 13 lines 34-45), said two openings (see openings surrounding tongues 38 in Fig. 5) being respectively located on the said top wall or said bottom wall (see Fig. 5) and staggered one after the other (see Fig. 5), each said elastic rib (tongue 38, Fig. 5) having one end thereof integrally connected to a peripheral wall (lip 35, Fig. 5) of one respective said opening and extending obliquely from the respective said opening (see Fig. 4), said two elastic ribs being extended in reversed directions (see Fig. 4, the tongues are extending from opposite walls and thus are extended in reversed directions); said needle (needle 43, Fig. 11) is positioned in said needle groove (see Fig. 4) of said protective cover (shield member 26, Fig. 5) and held in position by said elastic ribs (tongue 38, Fig. 5) when said protective cover is in said closed position (page 13, lines 31-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bressler and Wang to include two of the opening and tongue structures of Rudolf, one onto the top wall of the combination of Bressler and one onto the bottom wall of the combination of Bressler (see Examiner Annotated Fig. 2 above). These structures would be arranged in the combination as they are in Fig. 5 of Rudolf, such that the openings and tongues are on opposite walls and are staggered. The opening and tongue structures of Rudolf would replace the cannula locking fingers taught by Bressler, which are not pictured (paragraph 69). It would be obvious to use two of the opening and tongue structures of Rudolf (of the three pictured in Fig. 5) in the needle cover of Bressler since Rudolf teaches it is essential to have at least two opposing tongues and more may be provided according to the length of the needle (page 13, lines 29-31), especially when the needle is a shorter needle, such as a needle for subcutaneous injections or for pediatric patients. One of ordinary skill in the art would have been motivated to make this modification in order to provide a locking mechanism that allows for an initial position in which the needle may be shielded by the protective cover and may contact the tongues, but not be locked into the shield yet and a locked position in which the needles are trapped in the protective cover as taught by Rudolf (page 13, lines 31-35). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783